Ch. 347, Laws 1885, amendatory of section 519 of The Code, provides that if the homestead appraisal or assessment shall be increased or reduced by the jury on appeal "the jury shall assess the value of the property embraced therein" and that "the court shall appoint three commissioners to lay off and set apart the homestead and personal property exemption in accordance with the verdict of the jury." If upon the jury's finding an allotment excessive, or the reverse, the case should simply go back to another board     (677) of assessors or appraisers, without any valuation fixed by the jury on the allotted property, another valuation of the appraisers could be excepted to, again and again, and the matter could thus be kept in court indefinitely. To prevent this very evil the Act of 1885 was passed, providing that the property embraced in the allotment should be valued by the jury. Then, when the commissioners appointed by the court, meet, taking such valuation as final, it is their duty merely to add or cut off enough (as the case may be) to make the amount of the constitutional allotment. Any exception to the action of this second board can only be to the correctness of the valuation added or subtracted (as the case may be), taking the jury valuation of the property, first allotted, as the basis.
The act (Clark's Code, p. 526) provides that the court shall appoint three disinterested commissioners to make the new allotment in *Page 386 
accordance with the verdict of the jury. It was probably an inadvertence that his Honor directed the sheriff to summon them, meaning, it seems, that the sheriff should also select them. The judgment must be modified in this particular by the judge at the next term appointing the commissioners, who shall then be summoned by the sheriff.
As the modification in the allotment made by the new commissioners must be "in accordance with the verdict of the jury" the valuation placed on the allotted property by the jury must be taken as absolutely correct. If, by extraordinary reasons, as added improvements or great rise in values, or on the other hand the destruction of buildings or great depreciation in values, it may be that relief can be had in the manner pointed out in Vanstory v. Thornton, 110 N.C. 10, (678) upon an action brought for that purpose. But the commissioners appointed by the judge under this act to make the reallotment must be guided by the valuation fixed by the verdict of the jury.
Modified and Affirmed.
Cited: S. c. 121, N.C. 257; S. c., 123 N.C. 343; S. c., 127 N.C. 307;Sash Co. v. Parker, 153 N.C. 133.